Citation Nr: 1631727	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  16-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for iridodialysis of the right eye with glaucoma and photophobia (right eye disability).  

(The matter of service connection for a disorder affecting the great toes of each foot, to include as secondary to a disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes, is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, a Board hearing was held before the undersigned; a transcript of this hearing has been associated with the record.

Also on appeal is matter of service connection for a disorder affecting the great toes of each foot, to include as secondary to a disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes; this issue is before another VLJ who conducted a hearing on the issues in May 2009; as such, it will be addressed by that VLJ in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his February 2016 Board hearing, the Veteran testified that his service-connected right eye disability has worsened in the intervening years since his most recent VA examination.  As the Veteran has alleged a worsening in his disability, and the record shows his last VA eye examination was in July 2011, the Board finds that he should be afforded a new examination.

The Veteran also testified that he had sought VA eye treatment in September 2014.  Although this ophthalmology treatment report has been associated with the claims file and is available for review, updated treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the record any outstanding VA and private treatment records pertaining to the Veteran's eye disability.

2.  Thereafter, schedule the Veteran for a VA ophthalmologic examination to assess the current severity of his right eye disability.  The entire record must be reviewed in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should identify all pertinent features and findings needed to rate the disability, including any resultant visual impairment and whether it has been productive of incapacitating episodes in the past 12 months (and if so, their total duration).  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should elicit the Veteran's subjective complaints (including photophobia and blurry vision due to pollen and dry eyes), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

The examiner must provide a complete rationale for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

